Title: From George Washington to Henry Knox, 31 May 1787
From: Washington, George
To: Knox, Henry



My dear Sir,
Philadelphia 31st May 1787.

It gave me great pleasure to find by your letter of the 29th that you were freed from all apprehension on acct of Miss Lucys eye—and that we might flatter ourselves with the expectation of seeing Mrs Knox & you at this place. It was not untill Friday last that Seven States assembled in Convention. By these I was,

much against my wish, unanimously placed in the Chair—Ten States are now represented, and Maryland probably will be so in the course of a few days. Should New Hampshire come forward, Rhode-Island will then stand very singularly alone.
As it is not even certain that this letter will get to New York before you shall have left it I will only add Compliments to Mrs Knox and assurances of the sincerest friendship of Yr Affecte

Go: Washington

